Citation Nr: 0502430	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a hearing before an RO Decision 
Review Officer in April 2004.  He also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2004.  Transcripts of these hearings have 
been associated with the claims folder.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for equitable disposition of the appeal have been 
accomplished.

2.  The veteran's average puretone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 56 decibels (dB), 
with speech discrimination ability of not less than 94 
percent in his service-connected right ear.

3.  The veteran' average puretone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 55 decibels (dB), 
with speech discrimination ability of not less than 94 
percent in his nonservice-connected left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002 and 
February 2003, prior to the initial adjudication of his claim 
in March 2003.  Although the RO did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all pertinent, available evidence has been obtained 
in this case and the veteran has been afforded a VA 
examination to assess the severity of his right ear hearing 
loss disability.  The veteran has not identified any 
additional evidence or information that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this appeal.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant a remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Evidentiary Background

Service connection for a right ear hearing loss disability 
was awarded in an October 1954 rating decision as the 
evidence showed that the disability was incurred during 
active service after the veteran sustained an injury to his 
right ear when exposed to a demolition bomb.  An initial 
disability evaluation of 10 percent was assigned.  He had 
previously established service connection for otitis media, 
evaluated as a 10 percent disabling.

By rating action in September 1960, the disability evaluation 
assigned for the veteran's hearing loss disability was 
reduced from 10 percent to noncompensable as the evidence 
showed improvement in his hearing loss disability.  This 
noncompensable evaluation was continued by an unappealed 
rating action in July 1986.  

The veteran's subsequent medical history is significant for a 
right post auricular tympanoplasty in September 1986.  At 
that time, he was noted to have a history of chronic right 
ear disease with a conductive hearing loss.  

The veteran filed the present claim for a compensable 
evaluation in June 2002.  In connection with this claim he 
was afforded a VA examination in October 2002.  The veteran 
reported that his hearing was just as bad as it was when he 
left the service and had never gotten better.  The last time 
there was discharge from the right ear was 1977.  He denied 
vertigo, balance problems, gait problems, pain, or pruritus.  
Examination of the ears revealed no deformity, tissues loss, 
or lesions.  His external canal showed no edema, scaling, or 
discharge.  His external canals were equal.  His tympanic 
membrane could not be visualized due to the presence of old 
dark golden cerumen, bilaterally.  Hearing tests were 
performed and air conduction (AC) results were noted to be 
greater than bone conduction (BC) bilaterally; however, 
audiometric findings were not recorded.  The assessment was 
no objective evidence of ear disease.  The veteran was not 
interested in pursuing removal of earwax or a repeat 
evaluation and examination of his right tympanic membrane. 

The result of a private April 2003 audiogram is of record.  
This report contains a chart of the veteran's hearing 
threshold level in each ear, along with speech audiometry 
results indicating 80 percent speech discrimination in the 
right ear and 72 percent speech discrimination in the left 
ear.  Sensorineural hearing loss was diagnosed.  



In May 2003, the veteran underwent VA audiological testing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
70
LEFT
25
35
55
65
65

The average pure tone thresholds were 56 percent in the right 
ear and 55 percent in the left ear.  Speech recognition was 
94 percent bilaterally.  Mild to severe sensorineural hearing 
loss above 250 Hertz in the right ear and 500 Hertz in the 
left ear were diagnosed.  

In conjunction with his appeal, the veteran testified at a 
hearing before an RO Decision Review Officer (DRO) in April 
2004.  He reported problems with his hearing following an 
explosion in Korea in the 1950s.  He had subsequent problems 
with his right ear since that time and had been prescribed 
hearing aids for both of his ears.  Similarly testimony was 
proffered during the December 2004 videoconference hearing 
before the undersigned Veterans Law Judge.  The veteran 
expressed displeasure with the VA examination he received in 
October 2002.  However, he could not remember appearing for 
the May 2003 VA audiological examination.  He felt that his 
hearing was poor and stated that he had difficulty with his 
hearing aids.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing range are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  

Prior to December 6, 2002, where service connection has been 
granted only for defective hearing involving one ear and the 
claimant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 3.383, 4.85.  Effective from 
December 6, 2002, 38 C.F.R. § 3.383 was amended to provide 
that where hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent and the hearing 
impairment in the other ear is considered a disability under 
§ 3.385, the hearing impairment in the non service-connected 
ear will be considered in evaluating the service-connected 
disability.  69 Fed. Reg. 48148-50 (August 9, 2004) [to be 
codified as amended at 38 C.F.R. § 3.383(a)].  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (2004).


The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

Under the criteria set forth in the Schedule, the veteran's 
right ear hearing loss disability is presently assigned Level 
I.  In the present case, the May 2003 VA examination report 
shows that the veteran's average pure tone threshold in the 
right ear was measured between 42 and 49 decibels and his 
percentage of speech recognition fell in the 92-100 percent 
range.  38 C.F.R. § 4.85, Table VI (2004).  

The veteran's left ear hearing loss disability is also 
presently assigned Level I as his average pure tone threshold 
is between 42 and 49 decibels and his percentage of speech 
recognition falls in the 92-100 percent range.  38 C.F.R. § 
4.85, Table VI.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Under the Schedule for Rating 
Disabilities, Level I hearing in both ears is considered 
noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Accordingly, a compensable rating is not warranted even if 
the hearing impairment in the veteran's left ear is 
considered.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration, but has concluded that such is 
not indicated since there are no exceptional circumstances 
warranting such a referral.  

In reaching this decision, the Board has considered the April 
2003 private audiological report.  However, this report is 
inadequate for rating purposes.  While speech reception 
threshold findings are recorded, it is unclear how these 
results were obtained.  The examination report does not 
identity with specificity the results of puretone testing at 
the 1000, 2000, 3000, and 4000 Hertz levels necessary to 
arrive at a puretone threshold average.  See 38 C.F.R. 
§ 4.85(D) ("Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four.  This average is 
used in all cases . . . to determine the Roman numeral 
designation for hearing impairment from Table VI and VIa.).  
Similarly, while speech discrimination scores are listed it 
is unclear if these scores were obtained using the Maryland 
CNC testing protocol.  Accordingly, the Board finds that the 
April 2003 private audiological testing is inadequate for 
rating purposes and that the May 2003 VA audiological test 
results are of greater probative value.


ORDER

A compensable evaluation for right ear hearing loss is 
denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


